Citation Nr: 1101283	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-08 723	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disability other 
than PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1971 to May 1973.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 rating 
decision by the Chicago, Illinois Department of Veterans Affairs 
(VA) Regional Office (RO).  In August 2007, a Travel Board 
hearing was held before the undersigned.  A transcript of that 
hearing is associated with the claims file.  In March 2008, these 
matters were remanded for further development.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
scope of a service connection for PTSD claim encompasses other 
psychiatric diagnoses shown.  As the Court further noted, however 
(See Clemons at 8, citing Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008)), in claims to reopen where a previous final 
determination was limited to a specific diagnosis, a claim of 
service connection for a diagnosis other than the specific one 
previously adjudicated is a separate and distinct claim, rather 
than becoming part and parcel of the claim previously finally 
decided.  Accordingly the scope of the claim to reopen a claim of 
service connection for a psychiatric disability other than PTSD 
is limited to such.


FINDINGS OF FACT

1.  The Veteran is not shown to have engaged in combat; his 
alleged stressor events in service are not combat or terrorist 
activity related, and there is no credible supporting evidence 
that a claimed in-service stressor occurred; any recorded 
diagnosis of PTSD is not based on a stressor event corroborated 
by credible supporting evidence.

2.  A final March 1987 rating decision denied the Veteran service 
connection for generalized anxiety disorder on the basis that 
such disability was not noted in service and, in essence,  was 
not shown to be related to his service; a final January 1994 
Board decision upheld a subsequent rating decision that declined 
to reopen the claim.
3.  Evidence received since the January 1994 Board decision does 
not tend to show either that a psychiatric disability was noted 
in service, or that a current psychiatric disability is somehow 
otherwise related to the Veteran's service; does not relate to an 
unestablished fact necessary to substantiate the claim of service 
connection for a psychiatric disability; and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2010).

2.  New and material evidence has not been received, and the 
claim of service connection for a psychiatric disability other 
than PTSD may not be reopened.  38 U.S.C.A. § 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

Letters in December 2003 and April 2004, informed the Veteran of 
the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to obtain 
evidence in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  Regarding the 
claim of whether new and material evidence has been received, 
pursuant to the March 2008 Board Remand, an April 2008 letter 
provided the Veteran the notice mandated by Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The letter also provided notice of how 
disability ratings and effective dates of awards are assigned 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  Although 
complete notice of what is needed to reopen the claim was not 
provided before the initial unfavorable decision in this matter, 
substantially complete notice was provided after the Board's 
remand, and both matters were thereafter readjudicated.  See June 
2010 supplemental statement of the case.  Consequently, any 
earlier notice defect is cured, and the Veteran is not prejudiced 
by such defect.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  As there is no corroborating evidence of an 
alleged in service stressor to which the Veteran's diagnosis of 
PTSD could be linked, a VA examination is not warranted.  See  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Additionally, 
in a claim to reopen, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach until 
the previously denied claim has been reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence as appropriate, and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Service connection:

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after  
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link, 
or causal nexus, between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the veteran's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997). 

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 
2010) (correcting effective and applicability dates).  The 
revised rule provides:

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran  
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair  
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

As a preliminary matter, the Board notes that the Veteran does 
not allege that he engaged in combat or that his stressor to 
support a diagnosis of PTSD is combat-related; rather, he claims 
his PTSD is due to witnessing lightening strike a group of 
soldiers.

The Veteran's service personnel records show he was assigned to 
Fort Dix from May 28 to July 30, 1971.  His STRs are silent for 
psychiatric treatment.  

Postservice records, to include Social Security Administration 
(SSA), VA and private, show ongoing treatment for psychiatric 
disability other than PTSD.  

In a February 1991 letter, L.W., M.D. states, in part:

"I have been treating [the Veteran] since 1985. . . .for 
panic disorder and episodes of major depression."

In a November 2003 affidavit, fellow soldier R.K.F. stated:

"I . . have known [the Veteran] since grammar school.  That 
we [were] drafted together by Selective Service into the 
Army in 1971 and were ordered to Boot Camp at Fort Dix, New 
Jersey during the summer of 1971.

That during Boot Camp, while on a training exercise 
requiring camp set-up (Biv-wack) in an open field, during a 
thunderstorm, lightning struck the encampment of a small 
group of soldiers, killing at least one and injuring 
several others.

That the soldiers injured had our graduation ceremonies 
from Boot Camp at Fort Dix dedicated to them."

In December 2003, the Veteran submitted a claim of service 
connection for PTSD.  In statements supporting his claim, he 
identified a lightning incident at Fort Dix and harassment by 
fellow soldiers while stationed in Germany as the precipitating 
stressor events for his claimed PTSD..
In an April 2004 letter, L.W., M.D. states:

"This individual has been under my care for over 15 years 
for treatment of Panic Disorder and PTSD.  He has been 
disabled according to Social Security Disability standards 
since 1981.  It is very likely that his Panic Disorder and 
PTSD were triggered by his experiences during his military 
service.  A particularly traumatic experience occurred 
during boot camp at Fort Dix in summer, 1971 as documented 
in an affidavit by R.F. on 11/18/03 i.e., "while on a 
training exercise" . . . Lightening struck the encampment 
of a small group of soldiers, killing at least one and 
injuring several others.  In addition, while stationed in 
Karlsruhe Germany in 1973, [the Veteran] states that he was 
threatened by a group of soldiers and "this made me feel 
that my life was being threatened."  His duty assignment 
was transferred to the Officers Club where he remained for 
eight months "living in fear for my life until my term of 
duty was completed."  It is my professional opinion that 
[the Veteran's] psychiatric disability is related to his 
military service experiences and that he qualifies for 
service-connected disability benefits."

In January 2006, the RO sent a request to the U. S. Army and 
Joint Services Records Research Center (JSRRC) to search the 
alleged incident.  JSRRC's response was:

"We reviewed the Army Safety Program, Risk Management 
Information System, for the accident reports.  The incident 
is not in their records.  Their records are not complete.  
The quality and accuracy of the information you provide us, 
directly reflects the quality of our research and response 
time to you.  You did not furnish us with the unit 
designation of the veteran at the time of the incident.  
There were many basic training units at Fort Dix.  Always 
review the veteran's DA Form 20 to provide us with the 
complete unit designation at the time of the incident the 
veteran is claiming.  Once you review and determine the 
veteran's actual unit, you should conduct Morning Report 
search, the incident and causalities should be recorded in 
the Morning Report".

At the August 2007 Travel Board hearing, the Veteran reiterated 
his alleged stressors in service.

In copies of 1971 newspaper articles, the Veteran highlighted and 
underlined paragraphs that related that soldiers stationed in 
Germany were assaulted by fellow soldiers.

Pursuant to the Board's March 2008 remand, the RO conducted an 
exhaustive records search in order to verify the Veteran's 
stressor event in service.  In May 2010 JSRRC responded:

      "The allegation has been investigated and the following 
results were found:
Searched morning reports of Co. C, 3 BN, 3rd BCT BDE from 
06/01/1971 to 06/30/1971 but no remarks were located on the 
incident - individual."

In June 2010 the National Personnel Records Center (NPRC) noted:

"A search of M/R for CO 3rd BN BCT for 07/01/1971 to 
07/30/01 was negative.  No remarks were located on incident 
of lightning struck to Veteran."

In November 2010 written argument, the Veteran's asserts  that 
this matter should be remanded for further development and 
consideration under the 2010 revisions to 38 C.F.R. § 3.304.

The Veteran claims he has PTSD as the result of multiple alleged 
stressor events (as noted above) that occurred while he was 
stationed at Fort Dix and in Germany.  The Veteran's military 
occupational specialty (MOS) was cook's helper.  Although he 
served during a period of war, he is not shown to have served in 
an area of combat or to have engaged in combat.  Accordingly, to 
substantiate his PTSD claim there must be credible supporting 
evidence corroborating his alleged stressor events in service.  
See Cohen, 10 Vet. App. at 128.  As the evidence of record does 
not establish that the Veteran served in a location that would 
involve "fear of hostile military or terrorist activity", the 
relaxed evidentiary standards of 38 C.F.R. § 3.304(f)(3) do not 
apply (and remand for RO consideration under the revision to 
§ 3.304 is not warranted).  

An April 2004 private examiner provided the Veteran with a PTSD 
diagnosis and opined that such resulted from his time in service.  
To substantiate his claim of service connection for such 
disability, the Veteran must further show that the diagnosis is 
based on a stressor event in service that is corroborated by 
credible supporting evidence.  

The Veteran provided sufficient detail regarding one of the 
alleged stressors (i.e., that lightning struck a group of 
soldiers while he was in basic training at Fort Dix); and based 
on such information, the RO undertook an exhaustive search to 
verify such stressor, but was unsuccessful.  The Board has 
reviewed the Veteran's submissions of contemporaneous newspaper 
accounts; none pertains to his specific situation, and the 
articles are therefore not probative of his claim.  As there is 
no credible supporting evidence of an in-service stressor, the 
record is insufficient to establish that the Veteran has PTSD 
that is related to an in-service incident.

The Board notes that the April 2004 letter from L.W., M.D. shows 
a diagnosis of PTSD.  However, this diagnosis is based on the 
Veteran's unsupported history of stressor events that occurred 
while he was stationed at Fort Dix and in Germany.  A medical 
opinion premised upon an unsubstantiated account is of no 
probative value and does not serve to verify the occurrence 
described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (finding that an 
opinion by a mental health professional based on a postservice 
examination of the Veteran cannot be used to establish the 
occurrence of a stressor).  Without evidence that the Veteran 
engaged in combat or credible supporting evidence of an in-
service stressor, even unequivocal medical evidence that a 
claimant has a diagnosis of PTSD is insufficient to establish 
that the PTSD is service-related, so as to substantiate a claim 
of service connection.  38 C.F.R. § 3.304(f).

In summary, the record does not show that the Veteran engaged in 
combat with the enemy and there is no credible supporting 
evidence of his alleged non-combat stressors.  Thus a threshold 
requirement for establishing service connection for PTSD is not 
met.

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied.

New and Material evidence:

The January 1994 decision by the Board is final based on the 
evidence of record at the time.  38 U.S.C.A. § 7104.  However, if 
new and material evidence is presented or secured with respect to 
the claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108;            
38 C.F.R. § 3.156(a).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  
New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record when 
the last final denial of the claim was made, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

A final March 1987 rating decision denied service connection for 
generalized anxiety disorder on the basis that such disability 
was not noted in service and, in essence, that it was not shown 
to be related to service.  A final January 1994 Board decision 
upheld a subsequent rating decision that declined to reopen the 
claim.  
Evidence of record at the time of the January 1994 Board decision 
included:

The Veteran's STRs which do not show complaints of, or treatment 
for, psychiatric disability;

A May 1974 letter from B.J.K., M.D. which notes a diagnostic 
impression of schizophrenic reaction-schizo affective type with 
depression;

Mental health records dated from 1978 to 1986 from Proviso Family 
Services which essentially shows treatment for anxiety related to 
family issues;

An April 1986 letter from P.L.G., A.C.S.W., which notes that the 
Veteran has been seen twice monthly since June 1985 for symptoms 
of depression and anxiety;

A May 1986 letter from B.J.K., M.D. which notes that the Veteran 
was seen from January 1974 to June 1978 and was treated with 
individual psychotherapy and chemotherapy;

A January 1987 VA examination which found Axis I diagnoses of 
generalized anxiety, severe; and panic attacks, intermittent, by 
history;

A February 1991 letter from L.W., M.D., which notes he has seen 
the Veteran since 1985 for major depression and generalized 
anxiety;

The Veteran's testimony at an August 1991 RO hearing and at a 
September 1993 Travel Board hearing.

Evidence received since the January 1994 Board decision includes:

Statements from the Veteran reiterating his contentions that he 
has a psychiatric disability related to service;

VA records dated from 1998 through 2005 which show ongoing 
treatment for panic disorder and anxiety;

A November 2003 affidavit from fellow soldier R.K.F.;

An April 2004 letter, L. W., M.D. which stated:

"I am the treating physician for [the Veteran], and I have 
reviewed his records from the military service and shortly 
thereafter which indicate a diagnosis of Schizophrenic 
Reation-Schizo Affective Type with Depression while under 
treatment of Dr. B.J.K. from January 1974 to June 1978.  I 
can state with confidence that [the Veteran] was suffering 
from psychiatric condition of a chronic nature which had 
its onset within 1 year of his military discharge from 
active duty, May 21, 1973.";

Social Security Administration records which include VA and 
private mental health records;

Copies of 1971 newspaper articles which speak of "gang" 
violence in Germany;

And, the Veteran's testimony at the August 2007 Travel Board 
hearing.

As the claim was previously denied because a psychiatric 
disability was not manifested in service or shown to be related 
to the Veteran's service, for additional evidence received to be 
new and material, it must relate to these unestablished facts, 
i.e., it must tend to show either that a psychiatric disability 
was manifest in service (and persisted) or that such disability 
is somehow otherwise related to service.

The additional records, copies of newspaper articles, R.K.F.'s 
affidavit, Dr. L.W.'s April 2004 opinion, and 
statements/testimony by the Veteran are new only to the extent 
that they were not previously of record and were not considered 
by the Board in January 1994.  The Board notes, however, they do 
not bear directly and substantially upon the matter under 
consideration.  They do not tend to show that the Veteran's 
psychiatric disability was manifested in service or that it was 
otherwise related to service.  While Dr. L.W.'s April 2004 
opinion notes that the Veteran was suffering from a psychiatric 
condition of a chronic nature which had its onset within 1 year 
of his [the Veteran's] military discharge; such opinion is noted 
to be cumulative in nature.  Dr. L.W.'s opinion establishes a 
fact that is not in dispute.  It was previously established by 
both the 1987 rating decision and the 1994 Board's decision that 
the Veteran had a psychiatric disability (i.e., generalized 
anxiety) shortly after military discharge.  Notably, only 
psychoses (and not other psychiatric disabilities) may be 
service-connected on a presumptive basis under 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309 if manifested to a compensable degree 
in the first postservice year.  No additional evidence received 
states that the Veteran had a psychosis manifested in the first 
postservice year.

As no further evidence has been received in connection with the 
instant claim to reopen, the Board must find that no evidence 
received since the January 1994 Board decision relates to the 
unestablished facts necessary to substantiate the claim (i.e., 
that the Veteran's psychiatric disability became manifest in 
service or that it is somehow otherwise related to service).  
Hence, the evidence received since the January 1994 Board 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for a psychiatric 
disability.  Accordingly, the evidence received since the January 
1994 Board decision cannot be found new and material, and the 
claim of service connection for a psychiatric disability may not 
be reopened.


ORDER

Service connection for PTSD is denied.

The appeal to reopen a claim of service connection for a 
psychiatric disability other than PTSD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


